          Case 1:17-cv-03370-AT Document 43 Filed 12/19/18 Page  1 of 19
                                                             FILED IN CLERK'S OFFICE
                                                                     U.S.D.C. - Gainesville

                                                                      DEC 19 2018
                                                                JAM S N. HATTEN,
                                                                S.                      Clerk
                                                                                 Deputy Clerk

                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

IltACI ST. CLAIRE,                    )
                                      )
                                      )
                                      )      CIVIL ACTION NUMBER:
V.                                    )
                                      )      NO. 1:17-cv-03370-AT-JFK
DITECH FINANCIAL LLC,                 )
f/k/a GREEN TREE SERVICING,           )
LLC,                                  )
FEDERAL NATIONAL                      )
MORTGAGE ASSOCIATION                  )
                                      )
                                      )
                                      )      JURY TRIAL DEMANDED
              Defendant.              )



              PLAINTIFF'S VERIFIED MOTION FOR
     PRELIMINARY INJUNCTION, DECLARATORY AND EQUITABLE
                           RELIEF

                                INTRODUCTION

        It's been my fear that the solvency of DHC could have a negative impact on

my lawsuit. According to its Third Quarter 2018 Highlights and Financial Results

DHC, the "Company" conducted a Strategic Review in which it stated:


1

     https://mma.prnewswire.com/media/785022/DHCP FY2018_03_Earnings_Rel
     ease.pdf

                                    Page 1 of 15
        Case 1:17-cv-03370-AT Document 43 Filed 12/19/18 Page 2 of 19




             "The Strategic Review is ongoing, and in connection
             therewith the Company is considering a range of potential
             transactions including, among other things, a sale of the
             Company, a sale of all or a portion of the Company's
             assets, and/or a recapitalization of the Company."
                           PROCEDURAL POSTURE

      On September 21, 2018, Ditech's Motion to Dismiss was denied and the

parties were ordered to attend mediation. I initially had "high hopes" for a positive

outcome, notwithstanding the fact that litigation would be delayed. On October 3,

2018, I filed a Motion to Reconsider Reopening the Case and Motion for Leave to

Amend and Supplement Complaint2 which was denied. The parties are now ordered

to attend mediation on January 23, 2019 at which time, this case will have been

stayed for 7 months and 29 days (emphasis added). The last motion filed was

Defendants Response in Opposition to Plaintiff's Motion to Strick ... wherein

opposing counsel writes:

             To the extent that the Plaintiff requires additional
             documents in preparation for the mediation, counsel for
             Ditech will continue to facilitate the Plaintiff's requests."
             (Doc 41 p. 6)
      Counsel has not sent me the additional documents that I requested and it


2 It's worth noting that I requested consent to amend complaint from opposing
counsel on July 19, 2018. That request was ignored and Ditech plans to object to it,
which will delay proceedings even further.


                                    Page 2 of 15
         Case 1:17-cv-03370-AT Document 43 Filed 12/19/18 Page 3 of 19




continues to ignore my questions and often, doesn't bother to extend the plain

professional courtesy of aclaiowledgement.3

      The Honorable Judge Fuller's Order required the parties to continue to

negotiate in good faith, that specific proposals and counter proposals be made and

the parties attempt to settle the case without the involvement of the Court, which I

have tried to do since former counsel withdrew specifically in consideration of my

pro se status.

      From the beginning, Ditech has been inflexible with scheduling dates for the

mediation, consistently choosing dates furthest in the future from the ones provided.

The mediation could have been completed in November if not for Ditech's

inflexibility. Then Ditech initially refused to discuss settlement negotiations with me

at all and dragged its feet, taking as much time as it could to even schedule a

telephone conference with me. When that finally happened on November 28, 2018,

only six days prior to the first scheduled mediation, Ditech's counter proposal had

not changed. This in spite of the Court's ruling on its Motion to Dismiss, the

additional allegations in my First Amended Complaint "FAC", and the

overwhelming evidence to support those allegations that I've provided to Ditech's


3 Besides two phone calls, I have attempted to communicate with opposing counsel
via email.


                                     Page 3 of 15
        Case 1:17-cv-03370-AT Document 43 Filed 12/19/18 Page 4 of 19




in-house counsel and in multiple emails to outside counsel, both before and after the

Administrative Stay.4

      Though claims for breach of contract for misapplied payments are in the FAC,

I would like very much to be able to reconcile my bank statements with Ditech's

payment history but I can't make sense of it and Ditech continues to offer answers

to my questions regarding certain payments that don't address the underlying issue

of the misapplication of those payments or how it affects the interest I owe over the

life of the loan. Attached as Exhibit A is Ditech's Payment history5

                              ADDITITONAL FACTS

      Plaintiff incorporates all allegations in her Complaints and further outlines

the following:

      I refinanced my home with Countrywide in 2007 using an appraised value of



  I've continued to send QWRs/NOEs/RFIs during this time to resolve issues and
errors that remain on the loan, including the issue with PMI as it is still an error
related to the servicing of my loan. Ditech prefers to resolve this issue in the pending
litigation which seems contrary to the Court wishes that the parties resolve this own
their own as well as opposing counsel's statements that it work in good faith towards
a resolution. Ditech also thinks my letters are an attempt to conduct discovery
however fails to acknowledge that the information sought relates to the servicing of
my loan and it obligations to respond under C.F.R § 1024.36.

 The payment histories are printed on legal sized paper, which must be scanned and
converted to a letter size, in order to file them with the court.


                                     Page 4 of 15
        Case 1:17-cv-03370-AT Document 43 Filed 12/19/18 Page 5 of 19




$166,000. Therefore the original value of my loan was $166,000 for purposes of

determining the end dates for PM cancellation and termination under the

Homeowner's Protection Act "HPA". 80% of $166,000 is $132,800 and requires

$33,200 in payments to be eligible for borrower cancellation under U.S.C. §4902

(a). 78% of $166,000 is $129,480 and requires $36,520 in payments made to be

eligible for automatic termination under U.S.C. §4902 (b).

      Bank of America purchased Countrywide and BOA's servicer, BAC Home

Loans Servicing, serviced the loan. Upon information and belief, the Federal

National Mortgage Association "Fannie Mae" has at all times been the

owner/investor of the loan.

      I received a HAMP modification effective May 2010. This modification didn't

change the original value of my loan however it did change the interest rate from a

fixed to step or adjustable rate and thus principal and interest payments. No new

amortization schedule was provided as a result of the modification.

      The HAMP modification enforced the loan documents, of which included a.

PMI disclosure that stated for adjustable rate loans, that lender would notify the

borrower of end dates for PMI termination since these dates would change when the

rate changed. Ditech did not notify me of these dates and therefore breached our




                                   Page 5 of 15
          Case 1:17-cv-03370-AT Document 43 Filed 12/19/18 Page 6 of 19




contract.'

        On our around June 2013, upon transfer of my loan to then Green Tree,

Defendant changed the value of my loan from $166,000 to $142,252 without warrant

or notification.' This change in value amounts to fraud and upon information and

belief, Fannie Mae condoned and/or required this change.8

        By doing so, both Ditech and Fannie Mae stood to directly benefit from the

increase in duration of PM1 payments by extending them for several years.

        This change in value caused Ditech to violate the HPA in one case on

September 15, 2015 (emphasis added). See also Rice v. Green Tree Servicing, Civil




6 This document presents a valid breach of contract claim and should have been in
the original complaint. To the best of my knowledge, this was an oversite by former
counsel and was also an oversite on my part. I did not discover the document or
realize its applicability and importance to my case until after receiving my files back
on August 9, 2018. Further I fully intend to recast and supplement to include this
allegation. Ditech's response to this document is simply that the document doesn't
mean what it says because the schedule never changed. However the record provides
unequivocal proof that the schedule did indeed change on multiple occasions due to
my receipt of HAMP incentive payments.

7 I contacted Bank of America on November 26, 2018 and they have no record of
this value of $142,252. The results of their investigation, provided via U.S. mail only
include a copy of the appraisal.

8   This was taken from then Green Tree Servicing's defense in the Rice case.


                                    Page 6 of 15
        Case 1:17-cv-03370-AT Document 43 Filed 12/19/18 Page 7 of 19




Action No. 3:14-CV-93.

      Also on September 15, 2015 I filed a complaint with the Better Business

Bureau "BBB" alleging violations of the HPA. Ditech replied to this complaint and

informed me for the first the first time of the new fraudulent original value. A copy

of the BBB complaint is attached to the FAC as Exhibit "F" and incorporated herein

by reference.

      Ditech knew in advance from Rice that using a value other than the original

value might expose them to further litigation under the HPA but Ditech continued

using this fraudulent value to service my loan.

      According to Ditech, PMI was cancelled effective May 11, 20169 and I

received a check for unearned premiums in the amount of $26.71 on August 4, 2016.

Therefore it is undisputable that Ditech did not return unearned premiums within 45

days as required under U.S.C. §4902(0(1). Therefore at minimum, Ditech owes me

statutory damages for that violation plus attorney fees and costs. However the

amount of these premiums and the date Ditech should have actually terminated PMI,

remain in dispute and Ditech continues to change its story and defense (emphasis




9 I was not informed of this date until after this lawsuit was filed. This cancellation
appears to be in violation of Fannie 1Viae's guidelines.


                                    Page 7 of 15
       Case 1:17-cv-03370-AT Document 43 Filed 12/19/18 Page 8 of 19




added.r

      The latest example is Ditech's November 12, 2018 whereby in reference to

my initial fax dated August 29,2015 [See Doc. 10-1, Exhibit MI Monika Scott wrote:

"Ditech interpreted your communications at this time as a request for

cancellation." What is most interesting about this is that in Ditech's Motion to

Dismiss page 28 defense counsel writes: "Plaintiff discovered the purported

violation under the HPA on or before August 29, 2015, when she sent a written

inquiry to Green Tree informing it that her PMI should be terminated as of

September 1, 2015 (emphasis added)"

      Both of these statements can't be true and it appears that Ditech, with the

assistance of outside counsel, have crossed ethical lines, have not been fair in their

dealings with me at all and are acting in bad faith.

          on information and belief, Ditech, with the assistance of outside counsel,

has set out to prejudice me, to delay these proceedings and to entangle this lawsuit

in bankruptcy or worse which is why they're non-responsive. They have no reason

to comply with any rule or law when they have plans to dispose of this lawsuit in

other ways or in the alternate, dispose of the loan and therefore any obligation to



10 See also Ditech's February 26, 2018 letter attached as Exhibit Q


                                    Page 8 of 15
        Case 1:17-cv-03370-AT Document 43 Filed 12/19/18 Page 9 of 19




other ways or in the alternate, dispose of the loan and therefore any obligation to

correct the remaining errors.

                           DECLARATORY RELIEF

      To obtain a declaratory judgment under Georgia law, a plaintiff "must

establish that a declaratory judgment is necessary to relieve herself of the risk of

taking some future action that, without direction, would jeopardize her interests.

      "[A] plaintiff seeking declaratory . , . relief must allege ... a real and

immediate----as opposed to a merely hypothetical or conjectural—threat of future

injury." Strickland v. Alexander, 772 F.3d 876, 883 (11th Cir. 2014) (internal

quotation marks and citation omitted).

      On July 19, 2018,1 requested consent from opposing counsel to file the FAC,

They did not respond. I did not want to file the FAC, I wanted to try and resolve the

issues directly because of my pro se status but Ditech again, was non responsive. My

claims do not matter, damages do not matter but yet they can't offer a legal argument

as to why.

      Though this action was filed over a year ago, it is still in its infancy, pretrial

deadlines have been stayed and the liberal amendment policy under the Federal

Rules of Civil Procedure favors granting the leave when justice so requires.

      Considering again the current posture of the case, any motion that Ditech


                                    Page 9 of 15
       Case 1:17-cv-03370-AT Document 43 Filed 12/19/18 Page 10 of 19




might file in opposition could likely be deemed frivolous under Rule 11 of the

Federal Rules of Civil Procedure. Because the FAC contains allegations for

intentional torts that can't be easily discharged in a bankruptcy proceeding, I

respectfully request the Court for declaratory relief and judgment as to my FAC so

that it may be granted and filed immediately upon the court."

                         PRELIMINARY INJUNCTION

      Before a court will grant a motion for injunctive relief, the moving party must

establish that: (1) she has a substantial likelihood of success on the merits; (2) she

will suffer irreparable injury if the relief is not granted; (3) the threatened injury

outweighs the harm the relief may inflict on the non-moving party; and (4) entry of

relief would not be adverse to the public interest. KH Outdoor, LLC v. City of

Trussville, 458 F.3d 1261, 1268 (11th Cir. 2006). "Of these four requisites the first

         stablishin a substantial likelihood of success on the merits, is most

important . . . ." ABC Charters, Inc. v. Bronson, 591 F. Supp. 2d 1272, 1294 (S.D.

Fla. 2008).

      Plaintiff therefore respectfully moves this Court for a Preliminary Injunction

enjoining Defendants and all persons acting at Ditech's direction, including its


11 Ditech has been given 14 days to respond to Motion for Leave to file FAC however
they will have had it for over six months by the time they are required to respond.


                                   Page 10 of 15
       Case 1:17-cv-03370-AT Document 43 Filed 12/19/18 Page 11 of 19




officers, agents, servants, and employees from the sale or transfer of the servicing

rights of my loan, and from the acceleration, foreclosure, sale, transfer, or

assignment of my mortgage, including the collection of any fee and the reporting of

any negative information to any credit bureau for the duration of this litigation.

See Caselli V. PHH Mortgage 1:11-CV-2418-RWS whereby the Court orders

Defendant take no action to transfer the property of Plaintiff, whether by foreclosure

sale or otherwise, until further order of the Court.


      1.     Plaintiff Demonstrates a Substantial Likelihood of Success on the

             Merits.

      The allegations and facts outlined in my Complaints are supported by enough

evidence in the record and along with the additional, verified facts and allegations

included in this Motion, there is a substantial likelihood that I will succeed on the

merits. As shown, Ditech's e ense o my                                               rior

to Regulation X. Also as shown in the record, Ditech's refusal to investigate or

correct errors was indeed intentional. Ditech has worked all along to make my

home less and less affordable by changing the value of my home, extending PMI,

botching the recast offer that was designed to provide relief of the increased interest

rate, and misapplying my payments which I believe based on review of this company

and the many lawsuits filed against them, was all in an effort to push me into default.

                                    Page 11 of 15
        Case 1:17-cv-03370-AT Document 43 Filed 12/19/18 Page 12 of 19




       2.    Plaintiff Will Suffer Irreparable Injury Unless the Injunction is

             Issued.

      My situation here is precarious at best and requires immediate intervention of

the Court. If Ditech sells the company, its assets, or files bankruptcy or even transfers

servicing rights before all my claims are on file with the court, any award of damages

might be discharged in the bankruptcy. This also applies to settlement negotiations.

       It is my understanding that if the parties were to settle this case today, my

settlement would not be clear until the 91 day after such settlement check was

written and could be recalled by the bankruptcy Judge as a matter of preference.

       What makes this matter even worse is that I've been unable to focus on work

and have suffered and continue to suffer financial injury and extreme stress as a

result of years' worth of battling with this company. If Ditech sells the company or

transfers servicing, or reassigns servicing rights, I will essentially have to start over

trying to correct errors or gather information from a new servicer.

       3.    The Threatened Injury to the Movant Outweighs Whatever

             Damage the Proposed Injunctions May Cause to Defendant.

       The purpose of a preliminary injunction is "to preserve the status quo and

prevent allegedly irreparable injury until the court [has] the opportunity to decide


                                     Page 12 of 15
           Case 1:17-cv-03370-AT Document 43 Filed 12/19/18 Page 13 of 19




whether to issue a permanent injunction." Schiavo ex rel. Schindler v. Schiavo, 403

F.3d 1261, 1262 (11th Cir. 2005) (emphasis added).

      Even with Defendant Ditech's own financial struggles in consideration,

granting the TRO and injunction will at most, cause minimal harm to Defendant

Ditech or its parent company Ditech Holdings, which still reported total assets of

$12,335,007 in the third quarter of 2018. Nor should granting this motion affect

Fannie Mae, which reported a net income of $4.5 billion and a comprehensive

income of $4.5 billion for the second quarter of 2018. 12

      4.       If Issued, the Injunction Would Not be Adverse to the Public

               Interest.

      Granting the Injunctions in this matter would not be adverse to the public

Interest and in fact, would be a matter of public interest. Upon information and

belief, Ditech services many loans and there is a very good chance that among those

are RAMP loans. Other borrowers may have also had their loan values changed and

might have taken to heart any assertion by Ditech that it could lawfully change the

value of their home after modification.

                              EQUTIABLE RELIEF



12
  http://wvvw.fanniemae.com/resources/file/ir/pdf/quarterly-annual-
results/2018/q22018_release.pdf

                                   Page 13 of 15
        Case 1:17-cv-03370-AT Document 43 Filed 12/19/18 Page 14 of 19




that this Court grant her request for Declaratory, Injunctive and Equitable Relief

set forth in this motion and any other such remedies the Court will allow and

further requests an expedited hearing on these matters based on the DHC's

Strategic Review.

      Respectfully submitted, this 19th day of December, 2018.

                                                    Traci St. Claire




                                             By: Traci St. Claire
                                             8390 Emerald Pointe Lane
                                             Gainesville, GA 30506
                                             (404) 606-3021
                                             tracistclaire@gmail.coin




                                   Page 15 of 15
               Case 1:17-cv-03370-AT Document 43 Filed 12/19/18 Page 15 of 19


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

TRACI ST. CLAIRE                           )
                                           )
      Plaintiff,                           )      CIVIL ACTION FILE
                                           )
v.                                         )      NO. 1:17-cv-03370-AT-JFK
                                           )
DITECH FINANCIAL, LLC,                     )
f/kia GREEN TREE SER'VIONG, LLC            )
                                           )
     Defendant.                            )
                                           )
                                           )

                                  CERTIFICATE OF SERVICE

I hereby certify that on this day, I served a copy of the attached PLAINTIFF'S VERIFIED FOR

PRELIMINARY INJUNCTIONS ... on the following party by way of U.S. Mail.

      Mark J. Windham and Monika V. Scott
      3000 Bank of America Plaza
      Troutman Sanders LLP
      600 Peachtree Street, N.E., Suite 3000
      Atlanta, GA 30308-2216

        espeetfully submitted, this 19th day of December,

                                            Traci St. Claire


                                            By: Traci St. Claire
                                            8390 Emerald Pointe Lane
                                            Gainesville, GA 30506
                                            (404) 606-3021
                                            tracistclaire@gmail.com




                                         Page 1 of 1
        Case 1:17-cv-03370-AT Document 43 Filed 12/19/18 Page 16 of 19




       2.    Plaintiff Will Suffer Irreparable Injury Unless the Injunction is

             Issued.

      My situation here is precarious at best and requires immediate intervention of

the Court. If Ditech sells the company, its assets, or files bankruptcy or even transfers

servicing rights before all my claims are on file with the court, any award of damages

might be discharged in the bankruptcy. This also applies to settlement negotiations.

       It is my understanding that if the parties were to settle this case today, my

settlement would not be clear until the 91 day after such settlement check was

written and could be recalled by the bankruptcy Judge as a matter of preference.

       What makes this matter even worse is that I've been unable to focus on work

and have suffered and continue to suffer financial injury and extreme stress as a

result of years' worth of battling with this company. If Ditech sells the company or

transfers servicing, or reassigns servicing rights, I will essentially have to start over

trying to correct errors or gather information from a new servicer.

       3.    The Threatened Injury to the Movant Outweighs Whatever

             Damage the Proposed Injunctions May Cause to Defendant.

       The purpose of a preliminary injunction is "to preserve the status quo and

prevent allegedly irreparable injury until the court [has] the opportunity to decide

whether to issue a permanent injunction." Schiavo ex rel. Schindler v. Schiavo, 403


                                     Page 12 of 15
        Case 1:17-cv-03370-AT Document 43 Filed 12/19/18 Page 17 of 19




Security Deed attached to my FAC as Exhibit "A" and incorporated herein by

reference as the "Deed", in an additional effort to maintain the status quo, Plaintiff

further seeks Equitable Relief from my contractual obligations under the Security

Deed and Note until such time this court has considered all my claims including

those for breach of contract within my FAC.

      Plaintiff has tendered all payments currently due under the note

notwithstanding the errors and the principal balance of the note. I desire to stay in

my home and to make my monthly mortgage payment and fully intend to forward

the amount owed once the corrections are made to my account and the correct

amount due has been determined.

      Because of the broken relationship and ongoing errors, I have tendered my

December 2018 payment into a separate escrow account, have paid my hazard

insurance payment in full and have provided Ditech with proof of that payment. I

further respectfully request that I be allowed to tender all payments due under the

note into this account for the duration of the litigation. In the alternate, I can tender

P&I payments into the Court registry.

                                   CONCLUSION

      For the reasons and arguments outline above, Plaintiff respectfully requests

that this Court grant her request for Declaratory, Injunctive and Equitable Relief


                                    Page 14 of 15
        Case 1:17-cv-03370-AT Document 43 Filed 12/19/18 Page 18 of 19




set forth in this motion and any other such remedies the Court will allow and

further requests an expedited hearing on these matters based on the DHC's

Strategic Review.

      Respectfully submitted, this 19th day of December, 2018.

                                                   Traci t. Claire




                                            By: j,lFraci St. Claire
                                            839 Emerald Pointe Lane
                                            Gainesville, GA 30506
                                            (404) 606-3021




                                  Page 15 of 15
          Case 1:17-cv-03370-AT Document 43 Filed 12/19/18 Page 19 of 19




State of Georgia
County of      flo_

Sworn to (or affirmed) and subscribed before me this   day of DEce1A- IAK"                   t      ,by,

(name of signer)

     Personally Known
     Produced Identification
Type and # of ID   (,)qi31._                                              .40,00000kAoky
                                                             ./iA               1,5':&. 1 111114A
                                                                                         • A.
                                                           S';'7        ,O TA
                                                                           "
                                                                        e ...),    A b \e" v.
                                                                                       -el..%     0a
                                                           # i                N-
                                                           0     •                  ""'"''' e- •:   00
(Signature of Notary)
                                                                                   Ur3t -
                                                                                        <?icri
                                                            0#     0 ••.4 .         r9
                                                                                     ). • 0 .0
(Seal)                                                           +,I Sj
                                                                           .........0 40,4., 7,
                                                             #      P     •   , °   C   t,

                                                                     - i" iti COO .....'
                                                                   411
           rc
(Name of Notary Typed, Stamped, or Printed)
Notary Public, State of Georgia
